EMBRY, Justice.
This case was tried before a jury; that jury returned a verdict in favor of appellee, Arledge. The trial court entered judgment in his favor and dismissed the action. Appellant, RMP, Inc., filed a motion for new trial; it was denied. RMP appeals from the judgment and the denial of its motion for new trial.
Both the verdict and judgment are amply supported by the evidence of record as well as applicable law.
We are compelled to the conclusion that a licensed practicing attorney, of even very limited experience, could readily see that an appeal in this ease would, under no circumstances, result in reversal.
Appellee, Arledge has filed a motion for assessment of damages on account of the appeal being a frivolous one, pursuant to Rule 38, ARAP. We agree that the appeal is frivolous and will assess costs against the appellant accordingly.
For the reasons stated, the judgment below is affirmed and the sum of $500 is taxed as costs against appellant, RMP, Inc., on account of the appeal being a frivolous one.
JUDGMENT AFFIRMED; MOTION FOR ASSESSMENT OF DAMAGES FOR FRIVOLOUS APPEAL GRANTED.
TORBERT, C. J., and FAULKNER, AL-MON and ADAMS, JJ., concur.